           Case 2:21-cv-00284-JCM-VCF Document 16 Filed 04/09/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      MICROSOFT CORPORATION,
4
                           Plaintiff,
5                                                          2:21-cv-00284-APG-VCF
      vs.                                                  ORDER
6     CHEAP TECH GUYS LLC,
7                           Defendant.
8           Before the Court is the Stipulation and Order to Extend Time for Defendant, Cheap Tech Guys
9    LLC to Respond to Plaintiff’s Complaint (ECF NO. 15).
10          This filing does not comply with LR IA 6-1(a). The requested extension is DENIED without
11   prejudice. The court will consider a new, rule compliant, stipulation.
12          IT IS SO ORDERED.
13          DATED this 9th day of April, 2021.
                                                                 _________________________
14
                                                                 CAM FERENBACH
15                                                               UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25
